963 A.2d 814 (2009)
197 N.J. 425
In the Matter of Nedum C. EJIOGU, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 16, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-163, concluding that NEDUM C. EJIOGU formerly of EAST ORANGE, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law by consent since July 20, 2000, should be suspended from practice for a period one year, retroactive to the date of his temporary suspension, for violating RPC 1.15(a) (failure to safeguard trust funds), RPC 4.1(a) (false statement of material fact), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to complete certain continuing legal education courses and be supervised in his practice when reinstated to the practice of law;
And good cause appearing;
It is ORDERED that NEDUM C. EJIOGU is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to July 20, 2000; and it is further
ORDERED that respondent shall enroll in and successfully complete the core courses offered by the Institute for Continuing Legal Education, including courses in law office management, accounting, and professional responsibility, or comparable courses in those subject areas approved by the Office of Attorney Ethics; and it is further
ORDERED that following his reinstatement to the practice of law, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.